Citation Nr: 1516922	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder trapezius strain (minor).

2.  Entitlement to an increased rating for bilateral plantar fasciitis, initially evaluated as non-compensable prior to May 9, 2014, and 10 percent thereafter. 

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to December 1982, January 1991 to August 1991, and from March 1993 to February 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in relevant part, granted service connection for right shoulder trapezius strain and assigned a 10 percent disability evaluation, hypertension and assigned a non-compensable evaluation, and bilateral plantar fasciitis and assigned a non-compensable evaluation.   

In February 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

During the pendency of the appeal, in an October 2010 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for right shoulder trapezius strain from 10 percent disabling to 20 percent disabling effective the date of service connection.  Thereafter, in an August 2014 rating decision, the AOJ increased the disability evaluation for bilateral plantar fasciitis to 10 percent disabling, effective May 9, 2014.  Since the AOJ did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right shoulder trapezius strain is not manifested by movement limited to 25 degrees from the side or as a severe muscle disability.

2.  Prior to May 9, 2014, the Veteran's bilateral plantar fasciitis has not been manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  

3.  Beginning May 9, 2014, the Veteran's bilateral plantar fasciitis has not been manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

4.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right shoulder trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 4.124a, Diagnostic Code 5301 (2014).  

2.  Prior to May 9, 2014, the criteria for a compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.41, 4.71a, Diagnostic Code 5276 (2014).  

3.  Beginning May 9, 2014, the criteria for a rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.41, 4.71a, Diagnostic Code 5276 (2014).  

4.  The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.41, 4.104, Diagnostic Code 7101 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in September 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a "Revised BDD VCAA Notice" indicating that he had no other information or evidence to give VA to substantiate his claims.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate her claims, and provided notice regarding assignment of disability ratings.  Thereafter, the claims were reviewed and the RO issued the May 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to these claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the record.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was examined in May 2014.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  
§ 3.159(c) (4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Board remanded this matter for additional development in February 2014.  The Board specifically instructed the AOJ to obtain outstanding VA records, provide the Veteran with updated examinations for each of the claims on appeal, and to readjudicate the claims.  Subsequently, additional VA treatment records were obtained, the Veteran was afforded examinations in May 2014, and his claims were readjudicated in an August 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Right Shoulder Trapezius Strain (minor)

The Veteran essentially contends that his right shoulder disability is more disabling than contemplated by the current 10 percent disability evaluation. 

The Veteran's right shoulder disability has been evaluated under Diagnostic Codes 5024-5201, which represent tenosynovitis (Diagnostic Code 5024) and limitation of motion of the arm (Diagnostic Code 5201).  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).

Under Diagnostic Code 5024, tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion of the joint involved.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a. 

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Here, the record reflects that the right shoulder is the Veteran's minor side, and as such, the ratings for the minor side must be considered.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5201, limitation of motion of the arm on the minor side will be assigned a 30 percent rating where motion is limited to 25 degrees from the side, a 20 percent rating is warranted where motion is limited to midway between the side and shoulder level on the minor side, and a 20 percent rating is warranted where motion is limited to the shoulder level on the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

On VA examination in October 2008, the Veteran demonstrated the following right shoulder range of motion:  forward flexion and abduction from 0 to 160 degrees, internal and external rotation from 0 to 70 degrees, extension from 0 to 50 degrees, forward flexion and abduction from 120 to 160 degrees, and internal and external rotation from 50 to 70 degrees.  The examiner observed that there was no change in range of motion times three during repetitive movement or when resistance was applied.  The examiner indicated that there was no muscle atrophy, and there was negative drop arm or negative apprehension.  A diagnosis of chronic right shoulder trapezius strain was noted.  

A February 2010 VA treatment record showed forward flexion to 160 degrees but with pain above 100 degrees, extension was full, and internal rotation was limited due to pain.  Manual muscle test was 4/5 and proximal right upper extremity was 5/5 distal.  

A March 2010 VA treatment record noted that right shoulder range of motion was forward flexion to 110 degrees, abduction to 85 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees, and muscle strength was 3 to 3.5/5.  Tone was normal, performance of movement was normal, and there was mild to moderate tenderness at anterior superior aspect of the right shoulder and mild spasm at right trapezius.  There was atrophy at right deltoid muscle.  

On VA examination in August 2010, the Veteran complained of increasing shoulder pain and decreased range of motion.  While he endorsed pain, stiffness, weakness, swelling, and tenderness; he denied deformity, giving way, instability, incoordination, dislocation/subluxation, locking, and effusions.  He had severe weekly flare-ups lasting hours and which were precipitated by mopping, using a screw driver, lifting his arm to shoulder height or above, and lying on his right side.  These symptoms were alleviated by medication, massage, hot shower, and TENS unit.  During the flare-ups, the Veteran had decreased range of motion and strength.  On evaluation, the examiner found no loss of a bone, recurrent shoulder dislocations, or inflammatory arthritis; but indicated tenderness, pain at rest, guarding of movement, and atrophy at supraspinatus and lateral deltoid.  Range of motion showed flexion to 70 degrees, abduction to 90 degrees, internal rotation to 40 degrees, and external rotation to 15 degrees.  On repetitive motion, there was objective evidence of pain but no additional limitations of range of motion.  There was no joint ankylosis but positive Hawkins-Kennedy and Yocum's tests.  Also, there was tenderness to palpation diffusely in the scapula, supraspinatus, infraspinatus, and greater tuberosity.  The examiner diagnosed right shoulder rotator cuff tears and rotator cuff tendinitis, right shoulder impingement syndrome, and right shoulder degenerative joint disease.   

The May 2014 VA examination report noted the following right shoulder range of motion:  flexion to 90 degrees with pain at 85 degrees and abduction to 90 degrees with pain starting at 85 degrees.  Upon repetitive testing, there was no additional limitation in range of motion, but there was functional loss/impairment and contributing factors were less movement than normal and pain on movement.  Also, the Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder.  He did not have guarding of the shoulder.  On muscle strength, he had active movement against some resistance on abduction and normal strength in forward flexion.  There was no ankylosis of the shoulder joint.  While empty-can test was positive, Hawkins' impingement test, external rotation/infraspinatus strength test, lift off subscapularis test, crank apprehension and relocation test, cross-body adduction test were negative.  Additionally, there was no history of recurrent dislocation (subluxation), an acromioclavicular joint condition, or other impairment of the clavicle or scapula.  There was tenderness of palpation of the AC joint and there was x-ray evidence of degenerative or traumatic arthritis of the right shoulder.  The examiner noted that the right shoulder disability impacted the Veteran's ability to work in that he was limited for overhead activities with right upper extremity.     

Based on the evidence, the Board finds that an evaluation in excess of the current 20 percent rating is not warranted for the right shoulder disability.  There is no indication that the Veteran's right shoulder motion is limited to 25 degrees from the side.  Rather, the reported ranges of motion of the right shoulder reflect flexion limited at most to 70 degrees and abduction limited at most to 85 degrees, which is not commensurate with the criteria for a higher evaluation.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 20 disability evaluation under Diagnostic Codes 5201.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, VA examination reports showed that on repetitive motion there was pain but no additional limitation.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent.

The Board has also considered other potentially applicable diagnostic codes.   The evidence cited above reflects muscle atrophy and weakness.  Accordingly, the Board will address whether the Veteran's right shoulder disability warrants a higher evaluation under the applicable codes.   

Under 38 C.F.R. § 4.73, Diagnostic Code 5301, for Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of Diagnostic Code 5301 for the nondominant (minor) extremity assigns a zero percent rating for slight disability, a 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56 .  While this regulation includes criteria that apply to gunshot wounds and similar injuries, it also contains criteria that contemplate symptoms such as muscle atrophy in the absence of injury.

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Slight muscle disability is characterized by no cardinal signs or symptoms of muscle disability as noted above.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) .

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).
Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

Based on the evidence, the Board does not find that the Veteran meets the criteria for a 30 percent rating for muscle disabilities.  Although he has been noted to have muscle atrophy, tenderness, and some loss of muscle strength, he has not demonstrated deep fascia or muscle substance on palpation, abnormal muscle swelling and hardening in contraction, severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  Additionally, there is also no indication of an inability to keep up with work requirements.  

Furthermore, the Veteran's right shoulder disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus or of the clavicle or scapula.  As such, there is no basis for evaluation of the disability under Diagnostic Codes 5200, 5202, or 5203.  See 38 C.F.R. § 4.71a.  There are also no neurological manifestations to warrant evaluation under 38 C.F.R. §4.124a

Accordingly, the Board finds that an evaluation in excess of 20 percent for right shoulder disability is not warranted for the entire appeal period.
As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Plantar Fasciitis

The Veteran essentially contends that his bilateral plantar fasciitis is more disabling than contemplated by his current non-compensable evaluation prior to May 9, 2014, and 10 percent evaluation thereafter. 

Plantar fasciitis is not specifically addressed by the Rating Schedule, and the Board finds that Diagnostic Code 5276 [flatfoot, acquired] appropriately accounts for the Veteran's bilateral foot symptoms.  Under Code 5276, for acquired flatfoot, a zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The October 2008 VA examination report noted that the arch was present and well-formed bilaterally.  There was tenderness to palpation where the plantar fascia inserts to the calcaneus bilaterally.  The examiner observed that there was no change in range of motion times three during repetitive movement or when resistance was applied.

An October 2009 VA treatment record noted the Veteran's complaints of foot pain, and the clinician indicated there was no deformity, atrophy of the foot, or numbness in the foot to the plantar aspect.  It was noted that he needed gel insoles with arch support and a universal splint for neural ankle positioning at night.  

A December 2009 VA treatment record showed the Veteran's complaints of recurrent chronic bilateral feet pain, which had been treated with injections and orthotics resulting in one year relief.  On evaluation, there was tenderness on the distal tibia and posteromedial aspects, nontenderness at the forefoot, tenderness at both heels, distal Achilles tendon insertions and right navicular, and mild swelling without erythema on the right longitudinal arc at navicular bone but without swelling at tarsal tunnel.  There was functional active range of motion and manual muscle test was 5/5 without pain on resisted motion.  Tinel was equivocal on the right side.  The clinician indicated that the Veteran's plantar fasciitis was not improved with gel insoles with arch support.  

A January 2010 VA treatment record noted that the Veteran had increased pain in his arches in the last three years.  He reported swelling and increased pain when standing or walking more than five minutes, and numbness at heels.  The Veteran related having exacerbation of pain at the plantar aspect during weight bearing resulting in decreased tolerance in any position.

On VA examination in August 2010, the Veteran reported progressive worse pain in his feet.  He had pain, swelling, stiffness, fatigability, and lack of endurance in the heel and longitudinal arch of the feet bilaterally.  He denied heat, redness, weakness, and flare-ups.  He was unable to stand for more than a few minutes, he was able to walk more than a quarter mile but less than a mile, and did not need assistive aids/devices.  On evaluation of the feet bilaterally, the examiner found no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing but found evidence of tenderness in the medial and lateral heel and longitudinal arch.  The examiner observed that the Veteran walked without assistive devices with equal step length, normal cadence, and mild right lower extremity limp.  
On VA examination in May 2014, the Veteran reported muscle ache type pain at the plantar area of the foot but he did endorse flare-ups impacting the function of the foot or any functional loss/impairment.  The examiner noted moderately severe bilateral plantar fasciitis.  The disability did not chronically compromise weight bearing but required bilateral insole orthotics for arch support and less pain at plantar fascia.  On physical evaluation, there was pain that contributed to functional loss, pain on weight bearing, and interference with standing bilaterally.  There was no pain, weakness, fatigability, incoordination that significantly limited functional ability, or other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  Also, the Veteran did not use any assistance devices, and due to his disability there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing showed degenerative or traumatic arthritis bilaterally.  The effect of the Veteran's disability on his employment was that he was limited in prolonged ambulation in occupational activities.  

Based on the evidence, the Board finds that evaluations in excess of the current non-compensable evaluation prior to May 9, 2014, and 10 percent evaluation thereafter are not warranted.  Prior to May 2014, the evidence does not demonstrate a moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  Although the Veteran reported pain, swelling, tenderness, and numbness in his feet; objective evaluation did not demonstrate painful motion, swelling, instability, weakness, or abnormal weight bearing.  Therefore, the Veteran's symptoms are commensurate with a mild disability and a higher evaluation prior to May 9, 2014, is not warranted.   

Likewise, beginning May 9, 2014, the Board finds the Veteran's feet disability does not warrant a higher evaluation.  The Veteran has not been shown to have objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  While the May 2014 VA examiner characterized the Veteran's disability as moderately severe and noted pain, his symptoms are adequately contemplated by the current 10 percent disability evaluation.  In short, there is no indication that his disability arises to the criteria for a higher evaluation.  

The Board has considered whether a higher rating is warranted under the other diagnostic codes pertaining to foot disabilities.  A rating under Diagnostic Code 5278 is not appropriate, as the Veteran has not been diagnosed with pes cavus. 
In addition, the Board finds that ratings under Diagnostic Code 5279 (Morton's disease), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not appropriate, as the objective findings of record do not show a diagnosis of Morton's disease or malunion or nonunion of the tarsal or metatarsal bones.  

The Board has also considered whether the Veteran's bilateral foot disability would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Because the symptoms associated with the Veteran's bilateral foot disability are specifically contemplated by criteria set forth in Diagnostic Code 5276, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran essentially contends that his hypertension is more disabling than contemplated by the current non-compensable evaluation.  

The Veteran's disability has been evaluated under Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)] , which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

An October 2007 treatment record showed blood pressure reading was 130/80

The October 2008 VA examination report noted that the Veteran managed his hypertension with medication.  His blood pressure readings were 138/88, 136/86, and 136/88.  

VA treatment records reflected the following blood pressure readings:  150/90 (May 2009); 132/77 (August 2009); 130/80 (November 2009); 138/86, 147/98, 150/90, 150/50 (March 2010); 120/80 (April 2010); and 123/75, 150/95, 165/91, 146/90 (in conjunction with carpal tunnel syndrome surgery) (May 2010).

On VA examination in August 2010, the Veteran reported variations in his blood pressure readings at home, systolic between 138 to 147 and diastolics between 80 and 94.  The examiner observed that in March 2010, the Veteran was found to have uncontrolled systolic and his medication was increased.  It was noted that he was currently on medication.  His blood pressure reading was 129/83, 132/81, and 130/82.  The examiner indicated that the Veteran's hypertension impacted his occupational activities in that he lacked stamina, and had weakness and fatigue; and anxiety affected his usual daily activities.  

The May 2014 VA examination report noted that the Veteran's hypertension treatment included taking continuous medication and his blood pressure readings were as follows:  110/70, 112/72, and 110/72.  The examiner found that the Veteran's hypertension did not impact his ability to work.  

Based on review of the evidence, the Board notes that the criteria for a compensable evaluation for hypertension have not been met.  The Veteran has not demonstrated diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In addition, there is no dispute that the Veteran has required continuous medical for control of his hypertension; however, he has not demonstrated diastolic pressure predominantly 100 or more.  See id.  Therefore, a compensable evaluation for hypertension is not warranted for any time during the appeal period.  See Fenderson, supra. 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on extra-schedular bases.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the Veteran's primary complaints of right shoulder pain, swelling, weakness, tenderness, and decreased range of motion; bilateral foot pain and swelling; and weakness and fatigue from hypertension are contemplated in the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is in receipt of a 100 percent evaluation for his service-connected disabilities.  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a)  (2012).  A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Therefore, the issue of a TDIU will not be addressed.



ORDER

Entitlement to a rating in excess of 20 percent for right shoulder trapezius strain is denied. 

Entitlement to an increased rating for bilateral plantar fasciitis, initially evaluated as non-compensable prior to May 9, 2014, and 10 percent thereafter is denied. 

Entitlement to an initial compensable rating for hypertension is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


